Case 8:17-cv-02274-DOC-DFM Document 273-6 Filed 10/21/19 Page 1 of 2 Page ID
                                 #:7167




                       EXHIBIT 4
Case 8:17-cv-02274-DOC-DFM Document 273-6 Filed 10/21/19 Page 2 of 2 Page ID
                                 #:7168

 From:                Helland, Matthew
 To:                  Sergio Hernandez
 Cc:                  Brome, Daniel; Phillips, Amy; Amy S. Williams (awilliams@cdflaborlaw.com); Tim Freudenberger; "Brian Cole";
                      "Kimberly Jansen"
 Subject:             RE: Certification of Representation in Oregon Arbitration
 Date:                Wednesday, May 29, 2019 2:54:24 PM


 Sergio –
                 Thank you for this email and for the follow up call. As you request, we will send you an
 email with the case number once it is assigned. I understand from our conversation that, in the
 future, you would prefer that we wait until a case number is assigned before submitting our
 Certification of Representation. That is what we will do going forward.
                 Thanks much.

 Matt


 From: Sergio Hernandez <shernandez@osbar.org>
 Sent: Wednesday, May 29, 2019 2:18 PM
 To: Helland, Matthew <helland@nka.com>
 Subject: Certification of Representation in Oregon Arbitration

 Dear Matthew Helland,

 I have received your Certification of Representation in Oregon Arbitration and noted that the
 arbitration number was left blank. Has a case number been assigned? Thank you for your assistance.

 Sincerely,

 Sergio Hernandez
 Regulatory Services Specialist
 503-431-6330
 shernandez@osbar.org

 Oregon State Bar • 16037 SW Upper Boones Ferry Road • PO Box 231935 • Tigard, OR 97281-1935 • www.osbar.org

 Please note: Your email communication may be subject to public disclosure. Written communications to or from the Oregon
 State Bar are public records that, with limited exceptions, must be made available to anyone upon request in accordance with
 Oregon's public records laws.
